/06/DETAILED ACTION
In response to remarks file 11/06/2020
Status of Claims
Claims 1-19 are currently pending;
Claims 1, 3-8, 10-14, and 18 are amended;
Claim 19 is newly added; 
Claims 2, 9, and 15-17 were previously presented;
Claims 1-19 are rejected herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlman et al. (US 6,210,073) in view of Smith (US 2005/0276662).
With regards to claim 1 and 16-17, Buehlman et al. discloses a soil-groundwater joint remediation device (figure 2), disposed in an area to be remediated, comprising: an plurality of 
Buehlman suggest to introduce air through section 78 and the gas bubbles force the liquid oxidant to mix with the groundwater, therefore one skilled in the art would have known to 
As to clam 2, Buehlman as modified above discloses that it is known wherein the control structure controls the liquid phase extraction member (200) to extract groundwater in a pulsed manner (col. 6, lines 30-41). 
As to claim 3, Buehlman as modified above discloses wherein the hot air injection member (100) comprises: a power source; a hot air compressor connected to the power source; a hot air injection pipe (Figure 2 of Buehlman pipe 100; Smith 31, 33) connected to and fluid communicated with the hot air compressor (Buehlman 96; Smith 60, 51) at one end; a hot air injection well member (140) disposed in the injection well, the hot air injection pipe being connected to and fluid communicated with the hot air injection well member at another end; and a hot air injection screen (84) disposed at a lower end of the hot air injection well member (Buehlman figure 2).
	As to claim 5, Buehlman discloses wherein the oxidant injection member comprises: an oxidant tank (96); an oxidant injection pipe connected to and fluid communicated with the oxidant tank at one end (figure 2); an oxidant injection well member (160) disposed in the injection well, the oxidant injection pipe being connected to and fluid communicated with the oxidant injection well member at another end; and an oxidant injection screen (80) disposed at a lower end of the oxidant injection well member; wherein the oxidant injection screen is below a surface of groundwater (figure 2).
	As to claim 7, Buehlman discloses wherein the micro-bubble injection member (94) comprises: a blower (96); a flow conduit connected to and fluid communicated with the blower at one end (figure 2); a micro-bubble generator (78), the flow conduit being connected to and fluid communicated with the micro-bubble generator at another end; a micro-bubble injection well member (70) disposed in the injection well; and a micro-bubble injection screen (174) disposed at a lower end of the micro-bubble injection well member; wherein the micro-bubble injection 
	As to claim 9, Buehlman discloses wherein the extraction structure (200) further comprises: an extraction well member (208); and an extraction screen (210), wherein the extraction well member and the extraction screen are disposed in the extraction well, the extraction screen is disposed at a lower end the extraction well member (figure 2).
	As to claim 10 and 14, Buehlman discloses wherein the gas phase extraction member (200) comprises an air or water suction pump (212) and an air or water suction pipe (208), wherein the air suction pump is disposed above a ground of the area to be remediated; the air suction pipe is connected to and in fluid communication with the air suction pump, and an end of the air suction pipe is located above a surface of groundwater and in fluid communication with the extraction well member (figure 2).
	As to claim 15 and 18, Buehmand discloses the invention substantially as claimed. However, Buehlman is silent about wherein the control structure comprises: a controller; a control switch; a data converter; and a level gauge; wherein the level gauge is configured for detecting a water level change of groundwater in the extraction well member; the data converter is connected to the controller and the level gauge, and the water level change data detected by the level gauge is transmitted to the controller through the data converter; the control switch is disposed on the water suction pipe and connects to the controller, and the controller controls on and off of the control switch according to the water level change of the groundwater. Examiner takes official notice that it is well known in the art of injecting/extracting well to use a computer to control the well injection/extraction depending on the site situation. In this case one skilled in the art would have known to include a controller, a control switch, data converter and level gauge to control the level of the groundwater depending on the site situation.
	With regards to claim 19, see rejection of claims 1, 3-4, and 9 above.
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Applicant respectfully submits that Buehlman et al. modified by US '662 fails to teach or suggest injecting hot air directly to the soil above the surface of groundwater, e.g., through the injection member 100 of Buehlman et al., as required by amended claim 1.” – Examiner respectfully disagrees. US ‘662 teaches to inject hot air above the groundwater (vadose zone) or below the groundwater (saturated zone) (paragraph 0014-0016, 0027, 0036; 0039). Therefore, it would have been obvious to one skilled in the art to modify the injection member 100 of Buehlman et al. to introduce hot air through injection member as taught by Smith, since it is known in the art that hot air enhances biodegrading of contaminants above and below the groundwater. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678